Order of disposition, Family Court, Bronx County (Robert R. Reed, J., at suppression and fact-finding hearings; Nancy M. Bannon, J., at disposition), entered on or about February 1, 2010, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of possession of an imitation firearm, in violation of Administrative Code of the City of New York § 10-131 (g), and placed him on probation for a period of 12 months, affirmed, without costs.
The court properly denied appellant’s suppression motion. The police officers responded to a radio run based on an anonymous tip that a male black approximately 16 years of age was pointing a BB gun into the air. According to the radio run, the subject was sitting on a park bench, had a black bag, and was wearing a white T-shirt, black shorts and white sneakers. From approximately one block away, the officers went to the location and saw approximately six young men, including appellant, in the park. Appellant, who was sitting on a bench, was the only *658one who matched the description. The officers asked appellant if he had a gun. Appellant stated that he had a BB gun in his bag, and showed it to the officers. The radio run, coupled with the description of the suspect that matched defendant’s appearance, gave the police a founded suspicion that criminal activity was afoot (see People v De Bour, 40 NY2d 210, 223 [1976]). Therefore, the police acted within their common-law right to seek explanatory information while stopping short of making a forcible seizure when they asked appellant if he had a gun. A different conclusion is not warranted by the slight discrepancy in the description of appellant’s clothing (see e.g. People v Smalls, 292 AD2d 213 [2002], lv denied 98 NY2d 681 [2002]). In reaching its conclusion, the hearing court credited the police officers’ testimony and rejected that of appellant. We find no basis for disturbing the court’s credibility determinations inasmuch as they are supported by the record (see People v Prochilo, 41 NY2d 759 [1977]). We therefore disagree with the dissent’s premise that there was an unlawful seizure since that premise seems to be based upon testimony that the court did not credit. People v Moore (6 NY3d 496 [2006]), a case cited by the dissent, is distinguishable because it involved a gunpoint stop that “unquestionably constituted a seizure of [the suspect’s] person” before any inquiry occurred (id. at 499). We also distinguish Matter of Jahad R. (12 AD3d 154 [2004]) and Matter of Koleaf J. (285 AD2d 418 [2001]), cases cited by the dissent, because those cases involved anonymous tips that led to seizures, as opposed to the exercise of the police officers’ common-law right to inquire upon a founded suspicion that criminal activity was afoot (see People v De Bour, 40 NY2d at 223). Moreover, the anonymous tip in this case was corroborated by the police officers’ observation of appellant’s clothing, the black bag in his possession, and the fact that he was seated on a bench as described in the radio run (compare Matter of Jahad R., 12 AD3d at 155). Concur — Sweeny, J.E, Moskowitz, DeGrasse and Richter, JJ.